Citation Nr: 0115812	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for generalized anxiety disorder and panic disorder 
with agoraphobia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel






INTRODUCTION

The veteran had active service from January 1979 to May 1982.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Chicago, Illinois, in which the RO 
continued the veteran's 50 percent disability evaluation for 
generalized anxiety disorder and panic disorder with 
agoraphobia.  


REMAND

The veteran seeks entitlement to a disability evaluation in 
excess of 50 percent for generalized anxiety disorder and 
panic disorder with agoraphobia.  The veteran contends that 
his service-connected disability renders him unemployable and 
that he is entitled to a higher disability evaluation.  The 
Board concludes that the medical evidence of record is 
insufficient for evaluation of this claim and that the 
veteran is entitled to a new VA examination.  Additionally, 
the record reveals that the veteran raised a claim for a 
total disability rating based on individual unemployability 
(TDIU) due to a service connected disability and filed a 
timely disagreement to the RO's August 2000 denial of the 
same.  However, the RO has not issued a Statement of the Case 
(SOC) with regard to this claim and this matter must also be 
remanded on this basis.  Therefore, the Board concludes that 
additional development is warranted and this matter must be 
remanded to the RO prior to adjudication of the veteran's 
appeal.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2098-99 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  While this matter is in remand status, the RO 
should consider whether any additional notification or 
development action is required under the VCAA with regard to 
this case.  

The veteran is currently service-connected for generalized 
anxiety disorder and panic disorder with agoraphobia, 
evaluated as 50 percent disabling.  The veteran claims that 
this service-connected disorder renders him unemployable and 
that he is entitled to an increased disability evaluation.  
The veteran was last afforded a VA examination in January 
2000.  However, at that time, the examiner did not make 
objective findings or give an opinion regarding the veteran's 
ability to maintain gainful employment, or an opinion 
regarding the impact of the veteran's service-connected 
disability on his ability to maintain gainful employment.  

Further, in a VA Form 21-4138, (Statement In Support Of 
Claim), received in April 2000, the veteran claimed 
entitlement not only to an increased disability evaluation, 
but entitlement to TDIU based on the severity of his service-
connected disorder.  In support of this claim, he submitted a 
statement from a VA staff psychiatrist dated in April 2000.  
In this statement, the VA psychiatrist indicated that the 
veteran was under long-term treatment with the VA for severe 
phobia and anxiety symptoms.  The psychiatrist stated that he 
last evaluated the veteran in March 2000 and it was his 
opinion that the veteran was "likely to have significant 
problems in holding a job."  Thereafter, in June 2000, the 
veteran submitted a VA Form 21-8940 (Veteran's Application 
For Increased Compensation Based On Unemployability), which 
reveals that he was last employed in August 1999.  The 
veteran reported that he lost his job in August 1999 because 
his employer sued him because he was not satisfied with the 
veteran's work.  The veteran stated that he had not worked 
since that time.  He also alleged that he was unable to 
secure or follow substantially gainful employment due to his 
serviced-connected phobia and anxiety.   
The veteran's claim of entitlement to TDIU was denied by the 
RO in an August 2000 rating decision.  In a VA Form 9 (Appeal 
To Board Of Veteran's Appeals) received in November 2000, the 
veteran stated, 

[f]ind attached a copy of medical records 
from Dr. [redacted] Staff Psychiatrist, 
dated 04/06/2000 which states 'Sent a 
letter, saying PT will have significant 
problems in holding jobs, due to his 
severe phobia and anxiety.'  I believe 
that my physician has now stated at least 
twice this fact that DUE TO MY SEVERE 
PHOBIA AND ANXIETY, I am significantly 
hindered from holding a job.  I believe 
this fits the description necessary for 
both an increase in compensation, as well 
as individual unemplyability.  Thank you, 
please advise.     

In reviewing this evidence, the Board concludes that the 
veteran should be afforded a current VA examination in order 
to determine the severity of his service-connected disability 
and to determine whether his service-connected disability 
prevents him from maintaining gainful employment.  Further, 
the Board construes the veteran's November 2000 written 
statement as a timely notice of disagreement with the RO's 
August 2000 rating decision.  See 38 C.F.R. §§ 20.201, 
20.302(a) (2000).  As previously stated, the RO has not yet 
issued an SOC addressing the TDIU claim, and a remand is 
necessary for this purpose.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, this matter is REMANDED to the 
RO for the following action:

1.  The veteran should be afforded a VA 
general medical examination and a 
psychiatric examination (and additional 
special examinations, if indicated) in 
order to thoroughly evaluate his service-
connected disorder.  The claims folder 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiners prior to the 
examinations.  The veteran's service-
connected disability should be evaluated 
for the specific purposes of assessing 
the degree of impairment when considering 
the relevant rating criteria set forth in 
38 C.F.R. § 4.130, Diagnostic Code 9400 
and for assessing the relative degree of 
industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  

Each examiner must express an opinion as 
to the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disorder, as 
distinguished from his nonservice- 
connected disorders, without regard to 
the age of the veteran.  The examiners 
must provide a complete rationale for all 
conclusions and opinions.

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to a 
disability evaluation in excess of 50 
percent for service-connected generalized 
anxiety disorder and panic disorder with 
agoraphobia.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further review. 
4.  The RO should also issue an SOC to 
the veteran and his representative 
regarding the issue of entitlement to 
TDIU.  The veteran should be advised of 
the time limit in which he can perfect an 
appeal to the Board on the issue by 
filing a proper substantive appeal.  See 
38 C.F.R. § 20.302(b).


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





